           Case 1:20-cv-06409-VEC Document 16 Filed 01/18/21 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 1/18/2021
 -------------------------------------------------------------- X
 FRANKIE MONEGRO, on behalf of himself and :
 all others similarly situated,                                 :      20-CV-6409 (VEC)
                                                                :
                                              Plaintiff,        :          ORDER
                            -against-                           :
                                                                :
 GLOBAL EQUIPMENT COMPANY INC.,                                 :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 29, 2020, the Court sanctioned Plaintiff’s counsel for

materially misrepresenting information to the Court and ordered the law firm of Stein Saks or

Mark Rozenberg personally to pay one hour of Defense counsel’s time and to post proof of

payment on ECF by January 15, 2021 (Dkt. 14);

       WHEREAS Plaintiff’s counsel failed to post proof of payment by January 15, 2021;

       IT IS HEREBY ORDERED: No later than January 22, 2021, Plaintiff’s counsel is

directed to: (i) post proof of payment and (ii) show cause why he and the law firm of Stein Saks

should not be sanctioned pursuant to Federal Rule of Civil Procedure 16(f) for failure to comply

with Court orders.



SO ORDERED.
                                                        ________________________
Date: January 18, 2021                                     VALERIE CAPRONI
      New York, New York                                 United States District Judge
